                                                 Case 2:19-cv-00424-TS Document 1 Filed 06/20/19 Page 1 of 1
JS 44 (Rev. 08/I 8)                                                                          CIVIL COVER SHEET
The .IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the .Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating lhe civil docket sheet. (.%'/i INSTiil 1cnONS ON Nl!X'f' !'Am; 01 .. 1'/J/S FO!IM.)

I. (a) PLAINTIFFS                                                                                                              DEFENDANTS
    Skullcandy, Inc.                                                                                                           Irena Sterling, dba "Loop Savings" and John Does 1-100


    (b) County of Residence of First Listed Plaintiff                              Summit County                               County of' Residence of First Listed Defendant            _ f=l_i?~.£Q<:J_.9_<?~~-ty,_f':J'y' __
                                          (f:'XC'/i/'i' IN/ 1..1'. l'l.AIN!'ll·F( 'AS/i,\j                                                             (IN I l.S. l'l.AIN!'ll·F CASI:~\' ON/,)')
                                                                                                                               NOTE: IN Li\ND CONDEMNATION Ci\SES. USE TllE LOCATION OF
                                                                                                                                        THE TRACT OF I.AND INVOLVED.

      ( C) Attorncvs (Virm Name. Address, and 7'!/ephone Nwnhcr)                                                                Attorneys (!('Known)
    Monica S. Call
    Stoel Rives LLP, 201 S. Main Street, #1100, Salt Lake City, UT 84111
    (801) 328-3131

II. BASIS OF JURISDICTION (Ptuce1111 "X" ino11e11oxo11ty;                                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                    "X" in one 1Jox.fi1rt'lain1ifJ'
                                                                                                                          (For !);versify Cases Only)                                                       and One Ho.Yfiw l!<!fi,11<k1111)
0         I   U.S. Government                     ?$ 3      Federal Question                                                                         PTF              DEF                                                    PTF        DEF
                 Plaintiff                                    (l l.S. (iovermnef/1 Nol a />ar~v)                    Citizen of This State            0 I              0 I        lncorpornted or Principal Place              0 4       0 4
                                                                                                                                                                                   of' Business In This State

0 2           U.S. Gowrnment                      0 4 Diversity                                                     Citizen of Another State           0 2            0    2     Incorporated and Principal Place             0 5       Cl 5
                 Defendant                                    (lndicale Cilizenship qf'l'arlies in /!em Ill)                                                                        of Business In Another State

                                                                                                                    Citizen or Subject of a            IJ 3           0          Foreign Nation                                0 6      0 6
                                                                                                                         Forcil!n Countrv
    IV NATlJRE< OF SlJIT
                   '     (tJ/ace an                           "X" in One /3ox On/)~                                                                                    Cl1c I< I1ere or: N nlure ol Stnl Co
                                                                                                                                                                                                          ' J e Dt'si.;n ntion~.
I                 CONTRACT                                                      TORTS                                    FORFEITURE/PI!NALTY                              llANKRllPTCY                           OTHER STATUTES                I

    0     I I0 Insurnnce                               PERSONAL IN,JLIRY                PlmSONAL IN.JURY            0 625 Drng Reluted Seizure                0 422 Appeal 28 USC 158                   0 375 False Claims /\ct
    0     1:w Marine                             0     310 /\1rplane                  0 3<i5 Personal Injury -            of Property 21 USC 881              0 423 Withdrawal                          o 376 Qui Tam (3 I use
    Cl    DO ~Idler Act                          Cl    315 Airplane Prnduct                  Product Liability      O 690 Other                                     2s use 157                                 3729(a))
    :J    140 \le~.~otinble Instrument                       Liability                O 367 Health Carel                                                                                                Cl 400 State Rcnppo11ionment
    ,J    1.10 R,•co1·cry of'Overpaymen1         Cl    320 Assault. Libel &                    Pharmaceutical                                                    PROP ».uTY uno1JTS                     0 410 Antitrust
                & Ln rorccrncnt or Judgll\Cll(               SI under                        Personal lr\i ury                                                tJ 820 Copyrights                         0 430 Banks and 13anking
    ..,   I 5 I Medicare .-\ct                   IJ    :uo Federal Employers'                Product l.iability                                               Cl 830 Patent                             IJ 450 Commerce
    ']    152 Rc<;ovcrl' of Defoultcd                         l.iahility              O 368 Asbestos Personal                                                 0 835 Patent - Abbreviated                0 460 Depo1tation
                St11dcn1 i .oans                 0     340 Marine                            Injwy Product                                                           New Drug Application               0 470 Racketeer Influenced and
                t F.xoludes Veterans)            CJ    345 Mm'inc Product                    Liability                                                        f.i   840 Trademark
                                                                                                                                                                                _,,,., ''u
                                                                                                                                                                                                                   Corrupt 0rgani 7.ations
    0     15.J Recovery of Overpayment                        Liability                 PERSONAL PllOPERTY                        LABOll                            s .. .I~                   y        0 480 Consumer Credit
                of Veteran's llenefits           0     350 Motor Vehicle              0 370 Other Fraud             0    710 Fair Labor Standards             0     861 HIA(l395ff)                     0 485 Telephone Consumer
    IJ    160 Stockholders' Suits                i.J   355 Motor Vehicle              Cl 371 Truth in Lending                /\ct                             IJ    862 Black Lung (923)                       Protection Ac1
    0     190 Other Contract                                 Product Liability        Cl 380 Other Personal         IJ   720 Labor/Management                 0     863 DI WC/DI WW (405(g))            CJ 490 CAble/Sat TV
    0     195 Contrnct Product Liability         0     360 Other Personal                    Property Damage                 Relations                        0     864 SSID Title XVI                  0 850 SecuritiesiC'ommodities/
    0     196 Franchise                                      Injury                   0 385 Property Damage         0    740 Railway Labor Act                0     865 RSI (405(g))                               Exchange
                                                 0     362 Personal Injury -                 Prnduct Liability      0    751 Family and Medical                                                         0 890 Other Statutory Actions
                                                             Medical MalDractice                                              Leave Act                                                                 Cl 89 I Agriculturnl Acts
I              REAL PROPERTY                              CIVTL RJGf;{TS               PRISONER PETITIONS            IJ 790 Other Labor Litiga1ion               FEDERAJ., TAX SUTTS                    IJ 893 Environmental Matters
    iJ    210 I ,and Condemnation                0     440 Other Civil Rights            Habeas CorJJns:             0 791 Employee Retirement                IJ 870 Taxes (U.S. Plaintiff              0 895 Freedom of Information
    IJ    220 Foreclosure                        CJ    44 I Voting                    IJ 463 /\lien Detainee                Income Security Act                      or Defendant)                              Act
    r'1   230 Rent Lease & Ejectmcnt             IJ    442 Employment                 0 510 Motions to Vacate                                                 0 871 IRS·- Third Party                   IJ 896 Arbitration
    :J    240 Torts to I.and                     lJ    443 Housingi                          Sentence                                                                26 USC 7609                        IJ 899 i\dministrntive Procedure
    CJ    24.' Tort l'rocluct Liability                      Accommodations           0 5:10 General                                                                                                            ActiReview or Appeal of
    ,J    2'JO All Other Real Property           CJ    445 Amer. wlDisabi Ii ties -   0 535 Death Penalty                   IMMIGRAl'LON                                                                        Agency Decision
                                                             Employment                  Other:                      0 4<i2 Naturnlization Application                                                  0 950 Constitutionality of
                                                 0     446 /\mer. w!Disnbilities -    0 540 Mandamus & Other         Cl 465 Other Immigration                                                                   State Statutes
                                                             Other                    Cl 550 Civil Rights                   Actions
                                                 IJ    4·.i8 Education                Cl 555 Prison Condition
                                                                                      0 560 Civil Detainee -
                                                                                             Conditions of
                                                                                             Connnement
    V, ORIGIN rt-'tace an             "X" in one /lox 011(yJ
):11( I       Original             0 2 Removed from                      0     3      Remanded from             0 4 Reinstated or           0 5 Transferred from                 0 6 Mul\idistrict                    0 8 Multidistrict
              Proceeding                  State Court                                 Appellate Court                Reopened                    Another District                            Litigation -                   Litigation -
                                                                                                                                                 ~\' NC!}j~                                  Transfer                       Dirccl File
                                                         Cite the lJ.S. Civil Statute under which you are filing (Jio not c/tej11ri.w/ic1!1111ul statutes 1111/ess d/1wsi(I'}:
                                                          15U.S.C.§1114; 15U.S.C.§1125 a
    VI. CA l.ISE 0 F ACTION                            1-B-r'""'ie-r'""'d-'es'-·e'""'ri'""'pt..,.io""n..;.o_r'"'"c-nu'""s-e:.;.._--.....;;.;....:.:--.....;;.'""""'-------------------------------
                                                         Trademark infringement
    VII. REQUESTED IN     I.] CHECK IF THIS IS A CLASS ACTION                                                             DEMAND$                                              CHECK YES only if demanded in complaint:
         COMPLAINT:              UNDER RULE 23, F.R.Cv.P.                                                                                                                      JURY DEMAND:                      )?'{ Yes      Cl No
    VIII. RELATED CASE(S)
                             (,\'ee i11slructions):
          IF ANY                                    JUDGE                                                                                                           DOCKET NUMBER
    IJ,\TI'                                                                                  SIGNATURE OF ATTORNfoY OF RECORD
    06/20/2019                                                                           /s/ Monica S. Call
    FOR OFFICF. llSE ONLY
                                                                                                                                             Case: 2: 19-cv-00424
          RloC'ICIPTil                     AMOUNT                                              APPLYING IFP
                                                                                                                                             Assigned To : Stewart, Ted
                                                                                                                                             Assign. Date: 6/20/2019
                                                                                                                                             Description: Skullcandy v. Sterling
